DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding Claim 1, it is unclear what is meant by the phrase “diameter of a single pit ranges from …”. It is unclear whether this means that there must be at least one pit having a diameter within the claimed range of diameters. Does it mean that each of the multiple of pits must have a diameter in the claimed range, an average diameter in the claimed range, or something else? 
Regarding Claim 1, it is unclear how overlap between adjacent pits percentage is defined. It is unclear what is the numerator and what is the denominator of this fraction. Analogous rejection applies to Claims 3 and 4. 
Regarding Claim 1, it is unclear how the “difference in the number of pits . . . is less than 20%” is defined. It is unclear what is the numerator and what is the denominator of this fraction. Is the denominator the number of pits in the unit square with greater 
Regarding Claim 2, it is unclear when “provided with the pits on . . . both surfaces” whether each surface independently meets requirement of Claim 1 or both surfaces together are considered “the surface” of Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Defourny CA 2022235. Defourny teaches metal sheet with round (page 6) pits (page 10; Figure 1) wherein the pit diameter is ca. 100 microns (page 11). As seen in Figures  by any sheet absent further objective characterization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
22 March 2022